1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11                                               Case No. CV 20-00548-AB (Ex)
12     WILLIAM BERRY,
13                                               ORDER DISMISSING CIVIL ACTION
                      Plaintiff,
14
      v.
15
      ARCP MT Inglewood CA LP, a
16    Delaware Limited Partnership; and
      Does 1-10,
17
                      Defendant.
18
19
           THE COURT having been advised by counsel that the above-entitled action has
20
     been settled;
21
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
22
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
23
     open the action if settlement is not consummated. This Court retains full jurisdiction
24
     over this action and this Order shall not prejudice any party to this action.
25
26   Dated: March 3, 2020             _______________________________________
27                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
28
                                                1.
